Case 2:18-ml-02814-AB-FFM Document 199-39 Filed 02/26/19 Page 1 of 5 Page ID
                                 #:6598




                EXHIBIT 66
                                                                                                                                            EXHIBIT 66-1
                Case 2:18-ml-02814-AB-FFM Document 199-39 Filed 02/26/19 Page 2 of 5 Page ID
                                                 #:6599
                                                                                                                                   CON Fl DENTIAL


                 Questions to be answered


                 DPS6
                     •   Why is the DPS6 transmission subject to so many customer complaints?
                         [PD]:
                         There is an issue with the internal component causes the leak result in shift quality. This is a
                         global concern and China is seen the same rate as other regions.
                         1EJ1fJ1 pg tm~1tt~ i'ciJ J!iR '3 I,1:~:1,m1rn *~~t--B' JJl:~:13 :;;p-iz 11ITJ10   ~ oo   rn:i:mtE~ 1' i'ciJ J!iR-1.toJt:1m m
                         :l:3J~~fcl': ITT      o

                     •   What is the issue?
                         [PD]
                         It is about the oil leak from the input shaft seals. Customers will either find oil leak at the
                         bottom of the transmissions, or have some launch judder and shift jerk due to the
                         contamination of clutch plates brought by the oil.
                         1EJ!ffi~~tt•A~~M~~ili*, tm*~~~~~1EJ!ffi~tm~~~, ~®~--B'~~~
                         ~!JffiJtit~~' 5[,@1EJ!fJ1,@tvM~t~::f-'JZJICTJ10
                     •    Is the issue the same with VW's DSG?
                          [PD:]
                          No.
                          i'ciJ J!iR ::f ~ ff' 0
                     •   Do you have a problem with oil leaks in the transmission? If yes, what is the cause? And what is
                         the fix?
                         [PD]
                          ~ ITT o     ~I!!~:        Yes, there are several root causes:
                          1 • • A~~MMmfflMtt::f~,                        --B'~~M~MMffl:
                          Material wear resistant is not sufficient, will cause seal wear and tear
                          2, •      A$rn1~* oo :3/t it 1i'.ttS(&, mtflurn it;
                          Poor degree of finish for the outer surface of input shaft, caused the seal wear and tear
                          3,   1EJ!fJ1*Wc-t-JfSi:lGU1%.A$rn Ornitti~ffi) ;
                          Interface of input shaft( interface with seal) damaged during snap ring assembly
                         4, 1EJ!fJ1*imc1rnits1 Jg r=Ht:tt~tfl11%:
                         The lips of seal injured by spline of input shaft during transmission assembly
                         s, 1EJ!fJ11f!f:1,m,rftj~tj1{t1ffiB11£:
                          Low inspect standard of transmission leakage test
                          6,   1EJ!fJ1*Wct~IJ:l.Mtfl1             o

                          Install tools of transmission assembly line was worn
                         *mJJffi ITTpg 'fI.
                               ~      ffl@ t~ JwH!1tJ1i :
                                              Content of Action
                          ►        e~ ~ • A$rn pg 1m itttJ:l.1i it 1t
                          Improve the cleanness of inner seal mold
                          ►        e~~•A$rn1~1rnitttJ:l.1lia1t
                          Improve the cleanness of the outer seal mold
                          ►      ~m-t-•*imc~~~,                       ~~~mwttoo
                         Adopt the protection cap for snap ring assembly, protect the seal surface from scratch
                          ►      *imcs11r1'.m ~1j(·r11rnit1:;\iHr1~


                 Last Updated: { DATE\@ "MMMM d, yyyy" } at { DATE\@ "h:mm am/pm" }




Produced Subject to a Confidential Protective Order                                                                                                     VGS7-0130891
                                                                                                                           EXHIBIT 66-2
                Case 2:18-ml-02814-AB-FFM Document 199-39 Filed 02/26/19 Page 3 of 5 Page ID
                                                 #:6600
                                                                                                                  CON Fl DENTIAL


                         Adopt one time use protection sleeve during seal assemble
                          ►      m                        oo
                                ~ 1Hoo A$fl! ffi' it :3/t it~
                          Enhance the degree of finish for the external input shaft surface
                          ►      m~ pg $trJ A$fl! ffi' it oo :3/t it~
                          Enhance the degree of finish for the hollow input shaft surface
                          ►   m~1EJ1fi1f!f:1,mfftWlu1Jllm
                          Enhance the transmission leakage inspection requirement
                         ► *ffl fklH4 ITT$trJA$fl!3'~irn it
                         Adopt new robust material for the outer seal
                         ► *ffl fklH4 ITT $trJ A$fl! pg irn it
                         Adopt new robust material for the inner seal
                          ► 1it@rffiJ!~~tfi1 ITT*W-CIJ:l.
                          Supplier scrap worn assembly tool to use new tool
                     •   Do you have a problem with shift quality in the transmission? If yes, what is the cause? And
                         what is the fix?
                          [PD]
                          ~ ITT   Oi'ciJ J!iR ~ EB T 1EJ!fj irn iti,m irn 5[,@ ITT @: I!] lD t~ JwHUl -1.J=ifr:i£
                                                                                O                        0


                         Yes, it is caused by the oil leak. The root causes and the actions taken are as above.
                     •   Are the leaking seals a global problem? What other markets are impacted?
                          [PD]
                         Yes, it is a global problem. All global markets are impacted.
                         ~ITT, ~~1'~BJ<·r1ITT i'ciJ J!i!I, ti19'~BJ<ITTrn:l:mc/ITT'3l:JU 7 i;QrtiJ   0



                     •   Which vehicles in China use this transmission?
                          [PD]
                          New Focus (C346), Ecosport, New Fiesta (B299 MCA)
                          iJrt/i'i:R::!tJT, Jl tilDfJr~'.if$o
                     •    How many vehicles are potentially impacted by the leaky seals?
                          [PD]
                          Mar 2012     ~ Sept 2013, 254,452 vehicles are impacted.
                          !A 2012 '.ff 3 JJ ~     2013    '.ff g faJ,   ~~~ 254,452 ~$'3l:JUi;Qrtil o
                     •   Why haven't you recalled all vehicles with this transmission?
                     •   Where is the transmission built? Which supplier is involved?
                          [PD]
                         The transmissions come from the Getrag transmission plants in Bari, Italy and lrapuato, Mexico.
                         1EJ!fi* §H!19'11:R:(Getrag)tE~::klUITT Bari lD~®1lrITT lrapuato 1EJ!fiir                  0



                     •   Who is the supplier of the leaky seals? Is this the supplier's fault, a manufacturing issue, or a
                         design issue?
                          [PD]
                          irnit* §     T   SKF    {_ILT~ ®1lrITT I r ~~{A@rffi (Getrag) ITT i'ciJ J!ig, @i~w,~Jc~ftUm::1fffi ITT
                                                                          O



                          i'ciJ J!iR ' ill ~ if it i'ciJ J!iR
                                                      0


                         The seal is from SKF and made in Mexico. It's the supplier (Getrag) fault, issue is both a
                         manufacturing issue and a design issue.
                     •   What is the process your dealers are using to address the leak?
                          [PD]
                          CAF has issued the TSB 13Q4/101 for this leak issue.
                         *id/i'i19'ttxt~1'i'ciJJ!i!Ibt;,i'ij7vz::;f~~*~i:5 CTSB 13Q4/101) o




                 Last Updated: { DATE\@ "MMMM d, yyyy" } at { DATE\@ "h:mm am/pm" }




Produced Subject to a Confidential Protective Order                                                                                VGS7-0130892
                                                                                                                                                EXHIBIT 66-3
                Case 2:18-ml-02814-AB-FFM Document 199-39 Filed 02/26/19 Page 4 of 5 Page ID
                                                 #:6601
                                                                                                                                      CON Fl DENTIAL


                     •   When did you implement this process?
                         [PD]
                                                                 th
                         The TSB 13Q4 / 101 was issued in Oct. 28 2013.
                         i~vz::;f~~*~i:5 CTSB 13Q4/101) bt;,i'ffr 2013 :ff 10                     faJ   28   %a
                     •   Are you implementing this process in other markets?
                         [PD]
                         Yes, Ford also issued the TSB 13-9-4 for global markets.
                         ~ITT o t/i'i~filtE~Bfrp:l:3Jl5t;,i'ff 7ffl~vz::;f~~*~i:5(TSB 13-9-4).
                     •   Does this fix the issue? If yes, why aren't you issuing a recall or customer service action?
                         [PD]
                         Yes, it fixes the issue.
                         ~ ITT , PJ ~mm: i'ciJ J!iJL
                     •   Do you expect to do a recall or customer action in the future?
                     •   There are complaints still from people who have had their vehicles fixed. Why are the repairs
                         failing?
                         [PD]
                         The majority of the complaints are repaired prior to the TSB released. We are investigating
                         further robustness actions.
                         A tm 7J\.TT xt ~ p     ITT ffi ?J it!: tr ITT Mldt ~ ~,if~ tE vz::;f ~~ * ~ 75 b( ;,i'ij zJtr   O   ft 11'] ~ tE ~)Uf!i}f Yi J!
                         1Jp %~ ITT t~ nffi o
                     •   Are vehicles with this issue safe to drive?
                         [PD]
                         Yes.
                          ~ITTo
                     •    Is this a safety issue? Have you received any reports of injuries or accidents related to this issue?
                          [PD]
                          No.
                         ~ ~ ~1'i; Q[P) iz:~ ITT i'ciJ J!iJL
                     •   Is AQSIQ investigating the matter?
                     •   What are you doing to address the complaints about shift quality?
                         [PD]
                         The shift quality complaints are actually mainly the issues caused by the input shaft seal leak. So
                         the actions on the seal leak will address the complaints.
                          ~T~~~~~ITTffi~~~~~~M~~ffl~ITT, m~ttxt~M~~ITTffinffi~mm:~~~
                          J!iJI ITT ffi?J o
                     •    Isn't this transmission just fundamentally flawed and in need of replacement?
                          [PD]
                          No.
                          ~~o
                     •    Shouldn't you stop manufacturing vehicles with the DPS6 transmission?
                          [PD]
                          No.
                          r/1 'Ao
                               /2--

                     •   Why aren't you providing more detail about the issues with DPS6?
                     •   You have been hearing from concerned customer since last summer. Why is it taking so long for
                         the company to do something about the DPS6?
                         [PD]


                 Last Updated: { DATE\@ "MMMM d, yyyy" } at { DATE\@ "h:mm am/pm" }




Produced Subject to a Confidential Protective Order                                                                                                        VGS7-0130893
                                                                                                                         EXHIBIT 66-4
                Case 2:18-ml-02814-AB-FFM Document 199-39 Filed 02/26/19 Page 5 of 5 Page ID
                                                 #:6602
                                                                                                                  CON Fl DENTIAL


                         The company takes all measures to resolve the issues in an appropriate time frame.
                          ffl~B~~~~~~~~~~~*~ffi~m~~a"
                     •   Will you offer any warranty extension or other compensation for owners who continue to have
                          problems with leaks in this transmission?   xtf-tf:Si!'sJ3c¥tm~~1ffiffi¥ffl i'ciJa,   ~t~M-tf:1~1t1A
                          M1t1 t±\ ffl@ ~ IJffi 11?
                     •   What are you going to do with oil leaks in the transmission if consumer's car exceeds the quality
                         guarantee period? Will you extend the transmission quality guarantee period?           izo*m ~1'f ~1E
                          ~ffi~tt7m~~~~T~~~~~~?~&~~~M-tf:1E~ffim~?




                 Last Updated: { DATE\@ "MMMM d, yyyy" } at { DATE\@ "h:mm am/pm" }




Produced Subject to a Confidential Protective Order                                                                                VGS7-0130894
